                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


In re: Thomas Doyle                                         Case No. 15-16646
       Nina Doyle                                           Chapter 13 Proceedings
       Debtors                                              Judge Arthur I. Harris

               AMENDED TRUSTEE’S OBJECTION TO DEBTORS’
            MOTION TO INCUR DEBT TO PURCHASE MOTOR VEHICLE

       Now comes, LAUREN A. HELBLING, the duly appointed and qualified Standing

Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby objects to the

Debtors’ motion to incur debt to purchase a motor vehicle. In support of her objection the

Trustee makes the following representations to the Court:

       1.      The Debtors have not provided an amended budget and recent pay advices which

demonstrate they can afford the proposed purchase, as required by Administrative Order 98-1.

WHEREFORE your Trustee, being a proper party in interest, hereby moves this Honorable

Court to sustain her objection and deny the Debtors’ motion for the reasons cited.




                                              /S/ Philip D. Lamos
                                              PHILIP D. LAMOS (#0066844)
                                              Attorney for Lauren A. Helbling, Chapter 13
                                              Trustee
                                              200 Public Square, Suite 3860
                                              Cleveland OH 44114-2321
                                              Phone: (216) 621-4268 Fax: (216) 621-4806
                                              ch13trustee@ch13cleve.com




15-16646-aih     Doc 59     FILED 04/19/19       ENTERED 04/19/19 14:58:40           Page 1 of 2
                               CERTIFICATE OF SERVICE

I certify that on April 19, 2019, a true and correct copy of the Trustee’s Amended Objection to
Motion to Modify Chapter 13 Plan was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       William J. Balena, Attorney, on behalf of Debtors at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

       Thomas E. and Nina M. Doyle, Debtors at 6157 Mills Creek Lane,
       North Ridgeville, OH 44039


                                           /S/ Philip D. Lamos
                                           PHILIP D. LAMOS (#0066844)
                                           Attorney for Lauren A. Helbling, Chapter 13 Trustee
                                           200 Public Square, Suite 3860
                                           Cleveland OH 44114-2321
                                           Phone: (216) 621-4268 Fax: (216) 621-4806
                                           ch13trustee@ch13cleve.com

PL:ac
4/19/19




15-16646-aih     Doc 59     FILED 04/19/19       ENTERED 04/19/19 14:58:40         Page 2 of 2
